Citation Nr: 0711321	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-32 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 4, 
2004, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's original claim for entitlement to service 
connection for disabilities including hearing loss was 
received by VA on July 3, 2003.

3.  A February 4, 2004, VA audiology examination included a 
diagnosis of tinnitus as likely as not related to noise 
exposure during active service.

4.  VA rating action in March 2004 established service 
connection for tinnitus effective from February 4, 2004; 
there is no evidence of any earlier unadjudicated formal or 
informal claim.


CONCLUSION OF LAW

The criteria for effective date earlier than February 4, 
2004, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in July 2003.  See VAOPGCPREC 
8-03; 69 Fed. Reg. 25180 (2004).  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the mere presence 
of medical evidence does not establish an intent to seek 
compensation benefits and that the Board is not required to 
conjure up issues that were not raised by an appellant.  See 
Brannon v. West, 12 Vet. App. 32 (1998).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, the veteran's original claim for entitlement to 
service connection for disabilities including hearing loss 
was received by VA on July 3, 2003.  Private medical 
treatment records submitted at that time included a May 2003 
report providing a diagnosis of bilateral borderline to mild 
sensorineural hearing loss.  It was noted the veteran had a 
history of acoustic trauma, bilateral perforation, and noise 
exposure during military service and that he had a history of 
occasional tinnitus.  A subsequent February 4, 2004, VA 
audiology examination included a diagnosis of tinnitus as 
likely as not related to noise exposure during active 
service.

VA rating action in March 2004 established service connection 
for tinnitus effective from February 4, 2004.  A review of 
the record reveals no evidence of any earlier unadjudicated 
formal or informal claims.  The veteran asserts, in essence, 
that an earlier effective date is warranted because his 
tinnitus should have been considered as part of his service 
connection claim for hearing loss.  His service 
representative also asserted that an earlier effective date 
was warranted under the provisions of 38 C.F.R. § 3.114; 
however, it is unclear which change in VA law is considered 
to have been applicable in this case.

Based upon the evidence of record, the Board finds that an 
effective date earlier than February 4, 2004, for the award 
of service connection for tinnitus is not warranted.  There 
is no evidence of any earlier unadjudicated formal or 
informal claim that was provided in writing and requesting a 
determination or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p).  It is significant to note 
that hearing loss and tinnitus are separate and distinct 
disabilities for VA compensation purposes and that the 
private medical evidence submitted by the veteran in July 
2003 did not include evidence indicating tinnitus was related 
to any incident of active service.  Neither the veteran's own 
statements nor the medical evidence of record could be 
reasonably inferred as raising a specific claim for 
entitlement to service connection for tinnitus.  There has 
been no apparent change in VA law that would warrant any 
earlier effective date in this case.

VA regulations specifically provide that unless a claim for 
service connection is received within one year of discharge 
from service the effective date shall be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400.  The veteran is presently 
receiving an effective date from the date entitlement arose 
when evidence relating his tinnitus to active service was 
provided to VA.  Therefore, entitlement to an earlier 
effective date must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

An effective date earlier than February 4, 2004, for the 
award of service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeal





 Department of Veterans Affairs


